DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the RCE filed on 04/16/2021.
•	Claims 1-3, 5-7, 10-12, 14-16, and 21 have been amended and are hereby entered.
•	Claim 22 has been added.
•	Claims 8 and 19 have been canceled.
•	Claims 1-7, 9-18, and 20-22 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed April 16, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s arguments on pages 10-11, that the claims are eligible under Step 2A, Prong 2, and that the judicial exception is integrated into the claim as a whole, the Examiner respectfully disagrees.  Applicant further argues that the claims recite an ability to alter a transaction request after a user selects an installment scheme.  The argument is not convincing.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that merely add insignificant extra-solution activity to the judicial exception-see MPEP 2106.05(g), and those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the claims recite the additional elements of receive, from a user device, an update request; retrieving, from a predetermined database, a score, and send the transaction request to issuer server on behalf of the merchant such that they amount to no more than mere data gathering and transmission of data which are forms of significant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Furthermore, the claims recite a generic a server comprising at least one processor and one memory including computer program code, the at least one memory and the computer 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite the additional elements of receive, from a user device, an update request; retrieving, from a predetermined database, a score, and send the transaction request to issuer server on behalf of the merchant, are recited at a high level of generality i.e., as a general means of receiving a request and retrieving a score.  Furthermore, the claims recite generic computer components, i.e., a generic a server comprising at least one processor and one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the server to perform the claimed method steps and system functions.  The server, processor, and memory are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a commercial process at least at [0005] discloses “A need therefore exists to provide servers and methods for managing a request to settle an authorization amount over a plurality of payments using a user account.”
Regarding Applicant’s arguments on page 11 that the claims impose meaningful limits on the claims, the Examiner respectfully disagrees.  The Applicant further argues that the meaningful limits on the claims include conditioned upon situations in which the authorization 
Applicant further argues on pages 11-12 that the specification provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and that the claims improve the process of payment installment technology to enable systems to provide more flexible payment options to creditworthy users.  The argument is not convincing.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of offering a consumer payment plan options (see at least [0002]-[0005] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., offering a consumer payment plan options, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Regarding Applicant’s argument on page 12 that the claims recite additional elements that is not well-understood, routine, or conventional, and thereby amount to significantly more than organizing human behavior, the Examiner respectfully disagrees. Applicant further argues that providing the ability to replace an authorization amount with a transaction amount in a transaction request is not well-understood, routine, or conventional activity.  The argument is not convincing.  As an initial matter, the claims as a whole recite a method of organizing human activity.  The claimed inventions allows for determining whether to accept a request to update the authorization amount with a transaction amount for one of the plurality of payments of the installment scheme, comparing a retrieved score with a threshold to determine whether or not the retrieved score is equal to or higher than the threshold, and upon accepting the request to update the authorization amount, modify a transaction request by determining the transaction amount for 
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s arguments on pages 13-15, that the cited art of record does not teach or suggest replacement of an authorization amount with a transaction amount after a user has selected an installment scheme having a plurality of payments recited in the claims, the after a user selects an installment scheme having a plurality of payments, receive an update request to replace the authorization amount in a transaction request with a transaction amount corresponding to one of the plurality of payments of the installment scheme at least at col. 10, lines 26-61 and FIG. 4, steps 200-225, disclosing that after confirming a purchase qualifies for installment repayment, repayment scenarios are presented to the consumer and a selection is made by the user as to which repayment option is desired, upon which a transaction is approved and a statement may be generated and sent to the customer.  The Examiner is interpreting the user selecting the payment plan as the server receiving an update request to replace the authorization amount with a transaction amount.  Badger discloses that the update request is to replace the authorization amount in a transaction request at least at [0063], disclosing the acquirer computing system modifying or augments the original payment authorization request received from the POS device by substituting the original transaction amount (e.g., an undiscounted transaction amount) included in the payment authorization request with the determined net transaction amount, and at [0002] disclosing that a promotion may be in the form of a financing option.  The cited art of record therefore teaches this limitation.
Applicant further argues, on page 15, that Badger does not describe an installment option, and therefore does not teach changing of the authorization amount to a transaction/payment amount for any of the plurality of payments.  The argument is not convincing. As an initial matter, Mancini, not Badger, is relied upon for disclosing the installment option.  Badger discloses the technique of replacing of the authorization amount in the transaction request.  Furthermore, Badger discloses at [0002] that a promotion may be in the form of a financing option.  The cited art of record therefore teaches the claimed limitations.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-18, and 20-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1 and 10 are directed to an apparatus (claim 1) and a method (claim 10).  Therefore, on its face, each independent claim 1 and 10 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1 and 10 recite, in part, an apparatus and a method of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites after a user selects an installment scheme having a plurality of payments, an update request to replace an authorization amount in a transaction request with a transaction amount corresponding to the one of the plurality of payments of the installment scheme, wherein the authorization amount is for a total amount of a transaction for a good or service and exceeds a monetary limit determined for an account of the user, the update request indicating account details corresponding to the account, the authorization amount for the total amount of the transaction, and the transaction amount to be paid in the one of the plurality of payments, each payment of the plurality of payments having a corresponding transaction amount; determine whether to accept the update request to replace the authorization amount with the transaction amount corresponding to the one of the plurality of payments; a score representing a credibility of a user using the account in response to receiving the update request; comparing the retrieved score with a threshold to determine whether or not the retrieved score is equal to or higher than the threshold, if it is determined that the retrieved score is equal to or higher than the threshold, accepting the update request to replace the authorization amount with the transaction amount corresponding to the one of the plurality of payments, upon accepting the update request to replace the authorization amount with the transaction amount corresponding to the one of the plurality of payments, modify a transaction request to be sent to an issuer server on behalf of a merchant based on the update request to replace the authorization amount with the transaction amount corresponding to the one of the plurality of payments by: determining the transaction amount for the one or more of the plurality of payments is less than the monetary limit determined for the account; and replacing the authorization amount in the transaction request with the transaction amount corresponding to the one of the plurality of payments.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial interactions of sales activities or behaviors (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for determining whether to accept a request to update the authorization amount with a transaction amount for one of the plurality of payments of the installment scheme, comparing a retrieved score with a threshold to determine whether or not the retrieved score is equal to or higher than the threshold, and upon accepting the request to update the authorization amount, modify a transaction request by determining the transaction amount for one or more of the plurality of payments, wherein the transaction amount for the one or the plurality of payments is less than the limit determined for the account; and replacing the authorization amount in the transaction request with the 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— receive, from a user device, an update request; retrieving, from a predetermined database, a score; and send the transaction request to issuer server on behalf of the merchant are recited at a high level of generality (i.e., as a general means of receiving a request, retrieving a score, and send the transaction request), and amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The additional elements of a server comprising at least one processor and one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the server to perform claimed functions; are recited at a high-level or generality (i.e., as a generic server comprising at least one processor and one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the server to perform generic computer functions of determining whether to accept a request to update the authorization amount with a transaction amount for one of the plurality of payments of the installment scheme, comparing a retrieved score with a threshold to determine whether or not the retrieved score is equal to or higher than the threshold, and upon accepting the request to update the authorization amount, modify a transaction request by determining the transaction amount for one or more of the plurality of payments, wherein the transaction amount for the one or the plurality of 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the server receiving a request and retrieving a score are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving, retrieving, and sending limitations are well understood, routine, and Berkheimer Option 2.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-7, 9, 11-18, and 20-22 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-7, 9-18, and 20-22 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,606,764 (“Mancini”) in view of US 2017/0004487 (“Hagen”), in further view of US 2016/0260115 (“Badger”), and in further view of US 2015/0019426 (“Pacher”).
Regarding claim 1, Mancini discloses a server for managing an authorization amount shown in a transaction request over a plurality of payments using an account, the server comprising (See at least Fig. 2, Server 20, and col. 7, lines 42-65.):
at least one processor (See at least col. 7, lines 42-65.  See also col. 12, lines 61-66 and col. 6, lines 44-65.);
and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the server at least to (See at least col. 7, lines 42-65.  See also col. 12, lines 61-66 and col. 6, lines 44-65.): 
after a user selects an installment scheme having a plurality of payments, receive an update request to replace the authorization amount in a transaction request with a transaction amount corresponding to one of the plurality of payments of the installment scheme (After confirming a purchase qualifies for installment repayment, repayment scenarios are presented to the consumer.  One or more repayment scenarios are presented to the consumer.  This may comprise presenting them to a user’s computer or at a POS terminal where the consumer is attempting the purchase.  A selection is made by the user as to which repayment option is desired.  Then a transaction is approved and a statement may be generated and sent to the customer.  See at least col. 10, lines 26-61 and FIG. 4, steps 200-225.  See also col. 7, lines 32-41.  Installment schemes include a plurality of payments.  See at least FIG. 8 for examples of repayment options, including paying a certain amount per month for x amount of months.  The Examiner interprets the user selecting the payment plan as the server receiving an update request to replace the authorization amount with a transaction amount.), 
wherein the authorization amount is for a total amount of a transaction for a good or service and exceeds a monetary limit determined for an account of the user (Conducting a transaction based on an informed purchase decision with an installment instrument includes confirming that the purchase qualifies for installment repayments.  This may including confirming that the dollar amount of the purchase is equal to or exceeds a minimum dollar amount of installment purchases. This may be specific to the consumer account.  See at least col. 10, lines 26-49.  See also col. 8, line 66 to col. 9, line 5.  Transaction may be for a good or service.  See at least col. 3, lines 24-29.), 
the update request indicating account details corresponding to the account (The repayment amounts for the consumer to select may incorporate any other existing repayment , and
the transaction amount and the transaction amount to be paid in the one of the plurality of payments, each payment of the plurality of payments having a corresponding transaction amount (A selection is made by the user as to which repayment option is desired.  See at least col. 10, lines 50-61.  Installment schemes include a plurality of payments.  See at least FIG. 8 for examples of repayment options, including paying a certain amount per month for x amount of months.); 
determine whether to accept the update request to replace the authorization amount with the transaction amount corresponding to the one of the plurality of payments by: retrieving, from a predetermined database, data of a user using the account (The account module may be used to maintain all current and historical information associated with a particular user account. For example, when a user accesses the system to contemplate a purchase, after identifying his/herself either automatically (i.e., by card Swipe) or by keying in an identification, the user interface module may invoke the account module and the repayment analysis module to determine one or more repayment scenarios for the contemplated purchase. The account module may supply information corresponding to all existing repayment obligations on the account as well as the account limits (e.g., maximum monthly payment) and account status (current, default, etc.).  The repayment analysis module may determine one or more repayment scenarios, such as 1 year, 2 years, 3 years, that provide a monthly payment for the current purchase as well as a monthly payment that includes any previous repayment obligations ; 
accepting the update request to replace the authorization amount with the transaction amount corresponding to the one of the plurality of payments (The repayment analysis module may determine one or more repayment scenarios, such as 1 year, 2 years, 3 years, that provide a monthly payment for the current purchase as well as a monthly payment that includes any previous repayment obligations on the account.  The information may be presented to the user via the user interface.  See at least col. 8, lines 37-57.  The consumer may be approved for all repayment options.  See at least col. 9, lines 16-20.  One or more repayment scenarios may be generated for the consumer based on the amount of the contemplated purchase and information corresponding to existing purchase obligations in the consumer’s account.  A selection may be made by the user.  See at least col. 10, lines 50-61.  The Examiner interprets the user selecting the already approved payment plan as accepting the request to update the authorization amount.);
upon accepting the update request to replace the authorization amount with the transaction amount corresponding to the one or the plurality of payments, modify a transaction request based on the update request to replace the authorization amount with the transaction amount corresponding to the one of the plurality of payments by: (One or more repayment scenarios may be generated for the consumer based on the amount of the contemplated purchase and information corresponding to existing purchase obligations in the consumer’s account.  A selection may be made by the user.  See at least col. 10, lines 50-61.  After a selection of a payment plan is made, the transaction may be approved.  A statement may , 
determining the transaction amount for the one or more of the plurality of payments is less than the monetary limit determined for the account (Conducting a transaction based on an informed purchase decision with an installment instrument includes confirming that the purchase qualifies for installment repayments.  This may including confirming that the dollar amount of the purchase is equal to or exceeds a minimum dollar amount of installment purchases.  The limit may be specific to the consumer account.  For example, this may be $750, $1000, or other suitable amount greater than routine consumption purchases.  One or more repayment plans are determined for the purchase.  This may be specific to the consumer account.  See at least col. 10, lines 26-49.  See also col. 8, line 66 to col. 9, line 5.  Repayment plans may be, for example, monthly payments over 1 year, 2 years, 3 years, etc.  See at least col. 8, lines 48-57.  See also FIG. 8 for examples of repayment options, including paying a certain amount per month for x amount of months.  The Examiner interprets the repayment plan amount, which is split up into months over the course of one or more years, as the transaction amount being less than the determined limit for the account.).

While Mancini discloses receive an update request, Mancini does not expressly disclose the update request is received from a user device.  Furthermore, while Mancini discloses an in a transaction request.  Furthermore, while Mancini discloses a request to update the authorization amount, Mancini does not expressly disclose that the request includes the authorization amount for the total amount of the transaction.  Furthermore, while Mancini discloses retrieving from a predetermined database, data of a user using the account, Mancini does not expressly disclose retrieving data where the data is a score representing credibility of a user using the account in response to receiving the update request.  Nor does Mancini expressly disclose comparing the retrieved score with a threshold to determine whether or not the retrieved score is equal to or higher than the threshold.  Furthermore, while Mancini discloses accepting the update request to replace the authorization amount, Mancini does not expressly disclose accepting the update request to replace the authorization amount if it is determined that the retrieved score is equal to or higher than the threshold.  Furthermore, while Mancini discloses upon accepting the request to update the authorization amount, modify a transaction request, Mancini does not expressly disclose the transaction request is to be sent to an issuer server on behalf of a merchant.  Furthermore, while Mancini discloses modifying a transaction request, Mancini does not expressly disclose modifying a transaction request is by replacing the authorization amount in the transaction request with the transaction amount corresponding to the one of the plurality of payments; and send the transaction request to the issuer server on behalf of the merchant. 

However, Hagen discloses the update request is received from a user device (A user at a point of sale terminal in a physical store may communicate with the point of sale terminal to 
the request includes the authorization amount for the total amount of the transaction (The request to update the transaction amount may include the authorization amount.  See at least FIG. 14, widget price $1337, and [0162] disclosing the request may include a request to be billed in five monthly installments.);
retrieving data where the data is a score representing credibility of a user using the account in response to receiving the update request (For example, a consumer with a computed credit risk score above a certain threshold may see payment options such as "Pay with debit card" or "Cash only," whereas a consumer with a computed credit risk score below another threshold may be presented with "Bill me later" or "Bill me in five monthly installments."  See at least [0162] and FIG. 14.);
comparing the retrieved score with a threshold to determine whether or not the retrieved score is equal to or higher than the threshold; and
accepting the update request to replace the authorization amount if it is determined that the retrieved score is equal to or higher than the threshold (For example, a consumer with a computed credit risk score above a certain threshold may see payment options such as "Pay with 
From the teaching of Hagen, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini by the request of Mancini including the authorization amount, as taught by Hagen, and using a credit score to determine whether to approve the request, using the technique taught by Hagen, in order to reduce risk of default transactions (see at least [0085]-[0086] and [0002]), and in order to allow a consumer to be offered a plethora of financing options (see Hagen at least at [0162]).  Furthermore, from the teaching of Hagen, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini by the update request being received from a user device and to allow the consumer to privately choose the method in which to pay, as such information may only be displayed on the client device in order to avoid potential social embarrassment based on a merchant's assumption of the consumer's ability to pay (see Hagen at least at [0162]).

While Mancini discloses an update request to replace the authorization amount with a transaction amount, Mancini does not expressly disclose the update request is to replace the authorization amount in a transaction request.  Furthermore, while Mancini discloses upon accepting the request to update the authorization amount, modify a transaction request, Mancini does not expressly disclose the transaction request is to be sent to an issuer server on behalf of a merchant.  Furthermore, while Mancini discloses modifying a transaction request, Mancini replacing the authorization amount in the transaction request with the transaction amount corresponding to the one of the plurality of payments; and send the transaction request to the issuer server on behalf of the merchant.

However, Badger discloses the update request is to replace the authorization amount in a transaction request (In response to receiving offer redemption instructions from the promotion management computing system, the acquirer computing system determines a net transaction amount based at least in part on, or otherwise as a function of, the transaction amount that corresponds to the purchase event and the redemption value of the matching offer. For example, in some embodiments, the acquirer computing system can reduce the original transaction amount of the purchase event by the redemption value of the matching offer to determine the net transaction amount. It should be appreciated that the acquirer computing system can use any other technique to determine the net transaction amount based on the received offer redemption instructions. After determining the net transaction amount, the acquirer computing system modifies or augments the original payment authorization request received from the POS device. To do so, the acquirer computing system can substitute the original transaction amount (e.g., an undiscounted transaction amount) included in the payment authorization request with the determined net transaction amount.  See at least [0063].  See also [0004] and [0005].  The systems and methods relate to the field of facilitating promotions at a merchant's point of sale terminal, such as financing options.  See at least [0002].  The offer redemption instructions can be based on the terms of the matching offer and can cause the POS device to augment and/or modify a payment authorization request message prior to transmission of the request to the 
the transaction request is to be sent to an issuer on behalf of a merchant (The offer redemption instructions can be based on the terms of the matching offer and can cause the POS device to augment and/or modify a payment authorization request message prior to transmission of the request to the acquirer computing system.  The acquirer computing system transmits the payment authorization request message through the card network to an issuer computing system associated with the issuer financial institution.  Settlement of funds occur and funds is sent to merchant account.  See at least [0052]-[0054].  The Examiner interprets the acquirer computing system transmitting the authorization request message to an issuer to effect payment as the transaction request being sent to an issuer server on behalf of the merchant.);
modifying a transaction request is by replacing the authorization amount in the transaction request with the transaction amount corresponding to the one of the plurality of payments (In response to receiving offer redemption instructions from the promotion management computing system, the acquirer computing system determines a net transaction amount based at least in part on, or otherwise as a function of, the transaction amount that corresponds to the purchase event and the redemption value of the matching offer. For example, in some embodiments, the acquirer computing system can reduce the original transaction amount of the purchase event by the redemption value of the matching offer to determine the net transaction amount. It should be appreciated that the acquirer computing system can use any other technique to determine the net transaction amount based on the received offer redemption instructions. After determining the net transaction amount, the acquirer computing system modifies or augments the original payment authorization request received from the POS device. ; and 
send the transaction request to the issuer on behalf of the merchant (The offer redemption instructions can be based on the terms of the matching offer and can cause the POS device to augment and/or modify a payment authorization request message prior to transmission of the request to the acquirer computing system.  The acquirer computing system transmits the payment authorization request message through the card network to an issuer computing system associated with the issuer financial institution.  Settlement of funds occur and funds is sent to merchant account.  See at least [0052]-[0054].).
From the teaching of Badger, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini by modifying the transaction request of Mancini by replacing the authorization amount in the transaction request, using the technique taught by Badger, in order to enhance payment transactions and to facilitate promotions at a merchant’s point of sale system, such as financing options (see Badger at least at [0002]).

While Mancini discloses a transaction request, Mancini does not expressly disclose the transaction request to be sent to an issuer server; nor does Mancini expressly disclose send the transaction request to an issuer server.

However, Pacher discloses the transaction request to be sent to an issuer server; send the transaction request to an issuer server (The processing server may forward the authorization request to the issuer.  See at least [0030].  A processing server may be a part of the issuer.  See at least [0026].).
From the teaching of Pacher, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini by the transaction request of Mancini being sent to an issuer server, as taught by Pacher, in order to enable account holders to have more control over payment accounts and to more efficiently enable customers to manage installment plan payments not exceeding their spending monthly spending limit (see Pachers at least at [0002]-[0004]. 

Regarding claim 2, the combination of Mancini, Hagen, Badger, and Grassadonia discloses the limitations of claim 1, as discussed above, and Mancini further discloses identify a transaction amount to be paid in each payment of the plurality of payments in response to approving the update request (A selection is made by the user as to which repayment option is desired, and the transaction may be approved.  See at least col. 10, lines 50-61.  See also FIG. 8 for examples of repayment options.);
compare the transaction amount to be paid in each payment of the plurality of payments with account expenses determined for the account to determine if the transaction amounts require revision (A user may be able to user an interface to view monthly payment obligations including already existing payment obligations.  The user may be able to access the installment credit card server system in order to change the terms of an existing repayment plan.  For example, a user may be able to select one or more of his/her existing repayment obligations and change the repayment terms of the existing obligations to change the allocation of his/her maximum monthly payment. For example, the consumer may be able to “refinance an existing obligation over a different repayment period to lengthen or shorten the remaining repayment obligation, Subject to the constraints associated with the consumers account.  See at least col. 12, lines 23-58 and FIG. 9.). 

While Mancini discloses comparing the transaction amount to account expenses to determine if the transaction amounts require revision, Mancini does not expressly disclose that the transaction amount to be paid in each payment of the plurality of payments is compared with the limit determined for the account.

However, Pachers discloses the transaction amount to be paid in each payment of the plurality of payments is compared with the limit determined for the account (If the transaction is an installment transaction, the monthly spending limit may be updated based on a portion of the transaction amount.  See at least [0071].  See also [0065].  The Examiner interprets updating a monthly spending limit based on a transaction amount as comparing the limit determined for the account with the transaction amount.).
From the teaching of Pachers, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini by comparing the transaction amount of 

Claim 10 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim 11 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Regarding claim 17, the combination of Mancini, Hagen, Badger, and Pacher disclose the limitations of claim 10, as discussed above, and Mancini further discloses sending, to a verification device, a request for verifying the user using the account (A user may be prompted to enter log in information in order to login.  User may login via kiosk or a mobile phone.  See at least col. 9, line 64 to col. 10, line 11.  See also col. 2, lines 48-52 and col. 3, lines 56-67.).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mancini in view of Hagen, in further view of Badger, in further view of Pachers, and in further view of US 2014/0258088 (“Belarj”).
Regarding claim 3, the combination of Mancini, Hagen, Badger, and Pachers disclose the limitations of claim 2, as discussed above.  Mancini does not expressly disclose determine whether or not the transaction amount to be paid in each of the plurality of payments is equal to or lower than a predetermined amount; and approve the update request if it is determined that the transaction amount to be paid in each of the plurality of payments is equal to or lower than the predetermined amount.

However, Belarj discloses determine whether or not the transaction amount to be paid in each of the plurality of payments is equal to or lower than a predetermined amount; and approve the update request if it is determined that the transaction amount to be paid in each of the plurality of payments is equal to or lower than the predetermined amount (In providing payment plan options to the customer, the one or more payment options are comprised of payment options having payments equal to or less than the available repayment capacity. The customer is able to view and select the desired payment plan option that they prefer.  See at least [0080]-[0081] and FIG. 7.).
From the teaching of Belarj, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini by approving the request of Mancini based on the determination that the transaction amount is equal to or lower than a predetermined amount, as taught by Belarj, in order to improve method and system for efficiently providing installment purchase loans based on repayment capacity of a customer and for providing a customer with one or more repayment options for a loan that satisfy a repayment capacity for the customer.  (See Belarj at least at [0011]).

Claim 12 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mancini in view of Hagen, in further view of Badger, in further view of Pachers, and in further view of US 2017/0345073 (“Ferre”).
Regarding claim 4, the combination of Mancini, Hagen, Badger, and Pachers disclose the limitations of claim 1, as discussed above, and Mancini further discloses a request to settle the authorization amount over a plurality of payments (See at least col. 10, lines 26-61.).

While Mancini discloses a request to settle the authorization amount of a plurality of payments, Mancini does not not expressly disclose update the score relating to the user when managing a request to settle a transaction.

However, Ferre discloses update the score relating to the user when managing a request to settle a transaction (A user’s score may be updated with each transaction.  See at least [0032].  See also [0036]).
From the teaching of Ferre, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini by updating a score relating to the user, as taught by Ferre, when managing a request to settle the transaction of Mancini, in order to make the process of purchasing more efficient for consumers (see Ferre at least at [0015] and [0019]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mancini in view of Hagen, in further view of Badger, in further view of Pacher, in further view of Ferre, and in further view of US 2010/0042537 (“Smith”).
Regarding claim 5, the combination of Mancini, Hagen, Badger, Pacher, and Ferre disclose the limitations of claim 4, as discussed above.  Mancini does not expressly disclose determine whether or not the user using the account has settled historical transactions within a predetermined time period; and approve the update request if it is determined that the user using the account has settled historical transactions within a predetermined time period.

However, Smith discloses determine whether or not the user using the account has settled historical transactions within a predetermined time period; and approve the update request if it is determined that the user using the account has settled historical transactions within a predetermined time period  (A system may determine the number of past on-time payments made in a payer’s billing history.  This may be used for individual adjustment of the payment amount otherwise defined by the payment option rule.  See at least [0047].  See also FIG. 4a, entry in column 450a which reviews payment history for number of past on time payments.).
From the teaching of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini to approve the request of Mancini by .

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mancini in view of Hagen, in further view of Badger, in further view of Pacher, in further view of Ferre, and in further view of US 2011/0238567 (“Ferreira”).
Regarding claim 6, the combination of Mancini, Hagen, Badger, Pacher, and Ferre disclose the limitations of claim 4, as discussed above.  Mancini does not expressly disclose determine whether or not the account is one that is subscribed to a service for managing the request to settle the authorization amount over the plurality of payments; and approve the request if it is determined that the account is the one that is subscribed to the service.

However, Ferreira discloses determine whether or not the account is one that is subscribed to a service for managing the request to settle the authorization amount over the plurality of payments; and approve the request if it is determined that the account is the one that is subscribed to the service 
From the teaching of Ferreira, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini by determining if an account is subscribed to a service by using the technique of Ferreira, in order to free up a customer’s credit card for additional transactions through use of installment payment options (see Ferreira at least at [0008]-[0013]).

Claim 14 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mancini in view of Hagen, in further view of Badger, in further view of Pacher, and in further view of Ferreira.
Regarding claim 7, the combination of Mancini, Hagen, Badger, and Pacher disclose the limitations of claim 1, as discussed above.  Mancini does not expressly disclose wherein the request further indicates a type of the account, wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the server further to: determine whether or not the type of account is included in a predetermined list listing the types of accounts authorized to settle the authorization amount over the plurality of payments; and approve the update request if it is determined that the type of account is included in the predetermined list.

However, Ferreira discloses wherein the request further indicates a type of the account, wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the server further to: determine whether or not the type of account is included in a predetermined list listing the types of accounts authorized to settle the authorization amount over the plurality of payments (Transactions for which an installment service will be offered to the credit card customer may be based on issuing bank defined parameters, and each issuing bank may set its own parameters or pre-defined sets of parameters.  The parameters may include lists of eligible cards.  See at least [0022].  See also [0010].); and 
approve the update request if it is determined that the type of account is included in the predetermined list (A clearing service determines if the transaction is eligible for an installment offer, and if so the offer is presentation to a confirmation device, and the offer may then be accepted.  See at least [0051]-[0056] and FIG. 3, steps 302-310.).
From the teaching of Ferreira, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini by approving a request if the account of Mancini is in a pre-determined list, as taught by Ferreira, in order to free up a customer’s credit card for additional transactions through use of installment payment options (see Ferreira at least at [0008]-[0013]).

Claim 15 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mancini in view of Hagen, in further view of Badger, in further view of Pacher, and in further view of US 2007/0136163 (“Bell”).
Regarding claim 9, the combination of Mancini, Hagen, Badger, and Pacher disclose the limitations of claim 1, as discussed above, and Mancini further discloses determine a plurality of payments in response to the retrieved score; and provide the plurality of payments (The application may, based on the consumer’s credit record, determine a maximum monthly payment amount that the applicant consumer is approved for.  See at least col. 8, lines 11-36.).

While Mancini discloses determining a plurality of payment in response to the retrieved score, Mancini does not expressly disclose that the plurality of payment is a revised plurality of payments.

However, Bell discloses a revised plurality of payments (Once the vehicle has been identified, the server may evaluate the fair market value of the vehicle or obtain the dealer's price. Financing information, such as an interest rate, period for repayment of the loan, and monthly payment, may then be determined. A customer may negotiate a price with the dealer, and the system may update the financing information and compute a revised monthly payment. See at least [0019].  Data may be already obtained from customers, such as name, address, income, and a credit score. The system may use the data to calculate financing information for a vehicle of interest.  See at least [0023].).
From the teaching of Bell, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini by revising the plurality of payments of Mancini using the technique taught by Bell, in order to enhance a customer’s ability to receive financing information and to enhance a customer’s ability to gain a better sense of what they can afford (see Bell at least at [0004]).  Since the claimed invention is merely a combination of old 

Claim 18 has similar limitations found in claim 9 above, and therefore is rejected by the same art and rationale.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mancini in view of Hagen, in further view of Badger, in further view of Pacher, and in further view of Smith.
Regarding claim 16, the combination of Mancini, Hagen, Badger, and Pacher disclose the limitations of claim 10, as discussed above.  Mancini does not expressly disclose determining whether or not the user using the account has settled historical transactions within a predetermined time period; and approving the update request if it is determined that the user using the account has settled historical transactions within a predetermined time period.

However, Smith discloses determining whether or not the user using the account has settled historical transactions within a predetermined time period; and approving the update request if it is determined that the user using the account has settled historical transactions within a predetermined time period (A system may determine the number of past on-time payments made in a payer’s billing history.  This may be used for individual adjustment of the payment amount otherwise defined by the payment option rule.  See at least [0047].  See 
From the teaching of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini to approve the request of Mancini by determining if the user has settled historical transactions timely by using the technique of Smith in order to enable an entity to increase the value of its service and to enable a biller to offer bill payment options that adapt to the payment options of the circumstance of the payers (see at least [0020]). 

Claims 20 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mancini in view of Hagen, in further view of Badger, in further view of Pacher, and in further view of US 2013/0151323 (“Shepard”).
Regarding claim 20, the combination of Mancini, Hagen, Badger, and Pacher discloses the limitations of claim 1, as discussed above, and Mancini further discloses after the transaction amount is modified and sent to the merchant, a user determines that the transaction amount for a particular payment of one of the plurality of payments is more than a current limit for the account (A user may be able to access the installment credit card server system in order to change the terms of an existing repayment plan.  A user may be able to select one or more of his existing repayment obligations and change the repayment terms of the existing obligations.  The consumer may be able to lengthen or shorten the repayment period.  See at least col. 12, lines 46-58.  An account module may supply to a user all information current and historical associated with the particular user account.  The account module may supply information corresponding to all existing repayment obligations on the account, as well as ;
revise the transaction amount for the particular payment of one of the plurality of payments and a corresponding transaction amount for at least a second payment of the plurality of payments (A user may be able to access the installment credit card server system in order to change the terms of an existing repayment plan.  A user may be able to select one or more of his existing repayment obligations and change the repayment terms of the existing obligations.  The consumer may be able to lengthen or shorten the repayment period.  See at least col. 12, lines 46-58.  The Examiner interprets refinancing (e.g., changing the payment period) as revising the transaction amount for the particular payment.).

While Mancini discloses a user determines that the transaction amount for a particular payment of one of the plurality of payments is more than a current limit for the account, Mancini does not expressly disclose that the server determine that the transaction amount for a particular payment of one of the plurality of payments is more than a current limit for the account.  Furthermore, while Mancini discloses revising the transaction amount, Mancini does not disclose replace the authorization amount in the transaction request with the revised transaction amount.

However, Shepard discloses the server determine that the transaction amount for a particular payment of one of the plurality of payments is more than a current limit for the account (Partial authorization is typically used to authorize a transaction amount lower than the requested transaction amount, when the funds available in the cardholder account are less than the full amount of the transaction.  See at least [0023].  The partial authorization message set can support both the split payment scenario, in which the cardholder account does not have sufficient funds to cover the full transaction and thus funds from one or more additional payment sources are required to complete the transaction at the transaction terminal, and the offer benefit provision scenario, in which the difference between the authorized amount identified in the partial authorization and the full amount of the transaction identified in the authorization request represents a benefit provided to the cardholder and does not require an additional payment from the cardholder to complete the transaction at the transaction terminal.  See at least [0025].  For example, a customer making an $80 purchase from a merchant may instruct the merchant to process the payment using his credit card. However, the customer may have only $60 of available credit in the credit account… To allow cardholders to utilize their maximum spending capacity and to reduce the loss of potential revenue to merchants due to declined purchase transactions, a partial authorization capability may be used. For example, when the issuer processor determines that insufficient funds are available to satisfy the full transaction amount indicated in the authorization request, the issuer processor may send an authorization response to the merchant with an indication that a partial amount of the full transaction was authorized. Using the above example, the transaction is partially authorized for $60, such that the merchant is to collect the additional $20 from the cardholder through another means.  See at least [0056]-[0057].).
From the teaching of Shepard, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini by having the computer system of Venner, 120 USPQ 192.

While Mancini discloses revising the transaction amount, Mancini does not disclose replace the authorization amount in the transaction request with the revised transaction amount.

However, Badger discloses replace the authorization amount in the transaction request with the revised transaction amount (In response to receiving offer redemption instructions from the promotion management computing system, the acquirer computing system determines a net transaction amount based at least in part on, or otherwise as a function of, the transaction amount that corresponds to the purchase event and the redemption value of the matching offer. For example, in some embodiments, the acquirer computing system can reduce the original transaction amount of the purchase event by the redemption value of the matching offer to determine the net transaction amount. It should be appreciated that the acquirer computing system can use any other technique to determine the net transaction amount based on the received offer redemption instructions. After determining the net transaction amount, the acquirer computing system modifies or augments the original payment authorization request received from the POS device. To do so, the acquirer computing system can substitute the original transaction amount (e.g., an undiscounted transaction amount) included in the payment authorization request with the determined net transaction amount.  See at least [0063].  See also 
From the teaching of Badger, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini by modifying the transaction request of Mancini by replacing the authorization amount in the transaction request, using the technique taught by Badger, in order to enhance payment transactions and to facilitate promotions at a merchant’s point of sale system, such as financing options (see Badger at least at [0002]).

Regarding claim 22, the combination of Mancini, Hagen, Badger, and Pacher discloses the limitations of claim 1, as discussed above, and Mancini further discloses modifying the transaction request to be sent to the merchant based on the update request further comprises: a user determining the transaction amount for the one or more of the plurality of payments is more than the monetary limit determined for the account (A user may be able to access the installment credit card server system in order to change the terms of an existing repayment plan.  A user may be able to select one or more of his existing repayment obligations and change the repayment terms of the existing obligations.  The consumer may be able to lengthen or shorten the repayment period.  See at least col. 12, lines 46-58.  An account module may supply to a user all information current and historical associated with the particular user account.  The account module may supply information corresponding to all existing repayment obligations on the account, as well as account limits and account status.  See at least col. 8, lines 37-57.   The Examiner understand that system therefore allows a user to view existing repayment obligations (e.g., view the revised payment plan obligations) and view ; 
replacing the transaction amount corresponding to the one of the plurality of payments with two smaller transaction amounts, each of the two smaller transaction amounts corresponding to an additional payment of the plurality of payments, each of the two smaller transaction payments being less than the monetary limit determined for the account (A user may be able to access the installment credit card server system in order to change the terms of an existing repayment plan.  A user may be able to select one or more of his existing repayment obligations and change the repayment terms of the existing obligations.  The consumer may be able to lengthen or shorten the repayment period.  See at least col. 12, lines 46-58.  The Examiner interprets refinancing (e.g., changing the payment period) as replacing the transaction amount with two smaller transaction amounts, and since lengthen repayment period lowers the monthly payment amount, the Examiner interprets lengthening repayment as replacing with the two smaller transaction amounts.).

While Mancini discloses a user determining the transaction amount for the one or more of the plurality of payments is more than the monetary limit determined for the account, Mancini does not disclose a server determining the transaction amount for the one or more of the plurality of payments is more than the monetary limit determined for the account.  Furthermore, while Mancini discloses replacing the transaction amount, Mancini does not disclose replacing the authorization amount in the transaction request with a transaction amount corresponding to another one of the plurality of payments.

However, Shephard discloses a server determining the transaction amount for the one or more of the plurality of payments is more than the monetary limit determined for the account (Partial authorization is typically used to authorize a transaction amount lower than the requested transaction amount, when the funds available in the cardholder account are less than the full amount of the transaction.  See at least [0023].  The partial authorization message set can support both the split payment scenario, in which the cardholder account does not have sufficient funds to cover the full transaction and thus funds from one or more additional payment sources are required to complete the transaction at the transaction terminal, and the offer benefit provision scenario, in which the difference between the authorized amount identified in the partial authorization and the full amount of the transaction identified in the authorization request represents a benefit provided to the cardholder and does not require an additional payment from the cardholder to complete the transaction at the transaction terminal.  See at least [0025].  For example, a customer making an $80 purchase from a merchant may instruct the merchant to process the payment using his credit card. However, the customer may have only $60 of available credit in the credit account… To allow cardholders to utilize their maximum spending capacity and to reduce the loss of potential revenue to merchants due to declined purchase transactions, a partial authorization capability may be used. For example, when the issuer processor determines that insufficient funds are available to satisfy the full transaction amount indicated in the authorization request, the issuer processor may send an authorization response to the merchant with an indication that a partial amount of the full transaction was authorized. Using the above example, the transaction is partially authorized for $60, such that the merchant is to collect the additional $20 from the cardholder through another means.  See at least [0056]-[0057].).
From the teaching of Shepard, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini by having the computer system of Shepard perform the determination step performed by the user of Mancini.  Since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.

While Mancini discloses replacing the transaction amount, Mancini does not disclose replacing the authorization amount in the transaction request with a transaction amount corresponding to another one of the plurality of payments.

However, Badger discloses replacing the authorization amount in the transaction request with a transaction amount corresponding to another one of the plurality of payments (In response to receiving offer redemption instructions from the promotion management computing system, the acquirer computing system determines a net transaction amount based at least in part on, or otherwise as a function of, the transaction amount that corresponds to the purchase event and the redemption value of the matching offer. For example, in some embodiments, the acquirer computing system can reduce the original transaction amount of the purchase event by the redemption value of the matching offer to determine the net transaction amount. It should be appreciated that the acquirer computing system can use any other technique to determine the net transaction amount based on the received offer redemption instructions. After determining the net transaction amount, the acquirer computing system modifies or augments the original payment authorization request received from the POS device. 
From the teaching of Badger, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini by modifying the transaction request of Mancini by replacing the authorization amount in the transaction request, using the technique taught by Badger, in order to enhance payment transactions and to facilitate promotions at a merchant’s point of sale system, such as financing options (see Badger at least at [0002]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mancini in view of Hagen, in further view of Badger, in further view of Pacher, and in further view of US 2003/0172016 (“Chadran”).
Regarding claim 21, the combination of Mancini, Hagen, Badger, and Pacher discloses the limitations of claim 1, as discussed above.  Mancini does not expressly disclose determining a transaction amount for the one of the plurality of payments comprises determining different amounts for each of the plurality of payments based on the authorization amount and a number of payments or transaction amounts indicated in the update request to update the authorization amount.

However, Chadran discloses determining a transaction amount for the one of the plurality of payments comprises determining different amounts for each of the plurality of payments based on the authorization amount and a number of payments or transaction amounts indicated in the update request to update the authorization amount (Another technique includes utilizing the same interest rate and different payment amount of the first and second payments. As a non-limiting example, the first portion of the RIC or loan (first 36 months of a 66 month RIC or loan) can have monthly payments set lower than a comparable 60 month RIC or loan. The second portion can have monthly payments adequate to fully amortize the remaining principal balance over the remaining 30 months… For example, the financing amount can be $15,000.00, the interest rate can be 5.90 percent APR, the decision point can be at 36 months, and the term of repayment can be 66 months. Accordingly, the first payment level can be computed by using the 5.90 percent APR amortized over 60 months and multiplied by 0.85 (to provide the lower payment). Using this formula, the first payment level is $245.90 for the first 36 months of the RIC or loan. The second payment level can be computed by fully amortizing the remaining principal balance after the first payments end over the remaining term of the RIC or loan, i.e., 30 months. Using this formula, the second payment level is $268.69.  See at least [0028].  The Examiner interprets monthly payments for a number of months as the number of payments.).
From the teaching of Chandran, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mancini by the transaction amount for one of the plurality of payments of Mancini comprising determining different amounts, using the technique taught by Chandran to determine the differing amounts, in order to promote purchase of inventory of the merchant (see Chandran at least at [0009]-[0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2018/009977 (“Whiteman”) discloses a computer-implemented method for facilitating payment of a total amount comprising multiple future instalments by a customer.
“Understanding Vehicle Financing” by NADA.org, dated 2014 https://www.nada.org/WorkArea/DownloadAsset.aspx?id=21474839119 (hereinafter “NADA”) discloses an example of a financing option including a monthly payment option.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694